Exhibit 10.33

 

CREDIT AGREEMENT

 

Dated as of December 16, 2003

 

among

 

Planar Systems, Inc.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

and

 

The Other Lenders Party Hereto

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

--------------------------------------------------------------------------------

        PAGE


--------------------------------------------------------------------------------

ARTICLE I.

   DEFINITIONS AND ACCOUNTING TERMS    1

1.01

   Defined Terms.    1

1.02

   Other Interpretive Provisions.    13

1.03

   Accounting Terms.    13

1.04

   Rounding.    13

1.05

   References to Agreements and Laws.    13

1.06

   Letter of Credit Amounts.    13

ARTICLE II.

   THE COMMITMENTS AND CREDIT EXTENSIONS.    13

2.01

   Committed Loans.    13

2.02

   Borrowings, Conversions and Continuations of Committed Loans.    14

2.03

   Letters of Credit.    15

2.04

   This section intentionally left blank.    19

2.05

   Prepayments.    19

2.06

   Reduction or Termination of Commitments.    19

2.07

   Repayment of Loans.    19

2.08

   Interest.    19

2.09

   Fees.    20

2.10

   Computation of Interest and Fees.    20

2.11

   Evidence of Debt.    20

2.12

   Payments Generally.    21

2.13

   Sharing of Payments.    22

2.14

   Possible Increase in Aggregate Commitments.    22

2.15

   Security.    22

ARTICLE III.

   TAXES, YIELD PROTECTION AND ILLEGALITY    22

3.01

   Taxes.    22

3.02

   Illegality.    23

3.03

   Inability to Determine Rates.    23

3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Committed Loans.    23

3.05

   Funding Losses.    24

3.06

   Matters Applicable to all Requests for Compensation.    24

3.07

   Survival.    24

ARTICLE IV.

   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    24

4.01

   Conditions of Initial Credit Extension.    24

4.02

   Conditions to all Credit Extensions and Conversions and Continuations.    25

ARTICLE V.

   REPRESENTATIONS AND WARRANTIES    26

5.01

   Existence, Qualification and Power; Compliance with Laws.    26

5.02

   Authorization; No Contravention.    26

5.03

   Governmental Authorization.    26

5.04

   Binding Effect.    26

5.05

   Financial Statements; No Material Adverse Effect.    26

5.06

   Litigation.    26

5.07

   No Default.    27

5.08

   Ownership of Property; Liens.    27

5.09

   Environmental Compliance.    27

5.10

   Insurance.    27

5.11

   Taxes.    27

5.12

   ERISA Compliance.    27

5.13

   Subsidiaries.    27

5.14

   Disclosure.    27

5.15

   Compliance with Laws.    28

 

i



--------------------------------------------------------------------------------

5.16

   Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.    28

5.17

   Tax Shelter Regulations.    28

5.18

   Rights in Collateral; Priority of Liens.    28

ARTICLE VI.

   AFFIRMATIVE COVENANTS    28

6.01

   Financial Statements.    28

6.02

   Certificates; Other Information.    29

6.03

   Notices.    29

6.04

   Payment of Obligations.    30

6.05

   Preservation of Existence, Etc.    30

6.06

   Maintenance of Properties.    30

6.07

   Maintenance of Insurance.    30

6.08

   Compliance with Laws.    30

6.09

   Books and Records.    30

6.10

   Inspection Rights.    30

6.11

   Use of Proceeds.    31

6.12

   Financial Covenants    31

6.13

   Additional Subsidiaries.    31

6.14

   Collateral Records.    31

6.15

   Security Interests.    31

ARTICLE VII.

   NEGATIVE COVENANTS    32

7.01

   Liens.    32

7.02

   Investments.    32

7.03

   Indebtedness.    33

7.04

   Fundamental Changes.    33

7.05

   Dispositions.    34

7.06

   Restricted Payments.    34

7.07

   Change in Nature of Business.    34

7.08

   Transactions with Affiliates.    34

7.09

   Margin Regulations.    34

7.10

   Restriction on Security Interests or Liens.    35

7.11

   Capital Expenditures.    35

ARTICLE VIII.

   EVENTS OF DEFAULT AND REMEDIES    35

8.01

   Events of Default.    35

8.02

   Remedies Upon Event of Default.    36

8.03

   Application of Funds.    37

ARTICLE IX.

   AGENT    37

9.01

   Appointment and Authorization of Agent.    37

9.02

   Delegation of Duties.    38

9.03

   Liability of Agent.    38

9.04

   Reliance by Agent.    38

9.05

   Notice of Default.    38

9.06

   Credit Decision; Disclosure of Information by Agent.    38

9.07

   Indemnification of Agent.    39

9.08

   Agent in its Individual Capacity.    39

9.09

   Successor Agent.    39

9.10

   Agent May File Proofs of Claim.    40

9.11

   Guaranty Matters.    40

9.12

   Collateral Matters.    40

ARTICLE X.

   MISCELLANEOUS    41

10.01

   Amendments, Etc.    41

10.02

   Notices and Other Communications; Facsimile Copies.    42

10.03

   No Waiver; Cumulative Remedies.    42

 

ii



--------------------------------------------------------------------------------

10.04

   Attorney Costs, Expenses and Taxes.    42

10.05

   Indemnification by Borrower.    43

10.06

   Payments Set Aside.    43

10.07

   Successors and Assigns.    43

10.08

   Confidentiality.    45

10.09

   Set-off.    46

10.10

   Interest Rate Limitation.    46

10.11

   Counterparts.    46

10.12

   Integration.    46

10.13

   Survival of Representations and Warranties.    46

10.14

   Severability.    46

10.15

   Governing Law; Submission to Jurisdiction.    46

10.16

   Waiver of Right to Trial by Jury.    47

10.17

   Time of the Essence.    47

10.18

   Certain Agreements Not Enforceable.    47

SCHEDULES

         

2.01

   Commitments and Pro Rata Shares     

5.06

   Litigation     

5.09

   Environmental Matters     

5.13

   Subsidiaries     

7.01

   Existing Liens     

7.03

   Existing Indebtedness     

10.02

   Addresses for Notices     

EXHIBITS

               Form of     

A

   Committed Loan Notice     

B

   Note     

C

   Compliance Certificate     

D

   Assignment and Assumption Agreement     

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 16, 2003,
among Planar Systems, Inc., an Oregon corporation (“Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Agent.

 

Borrower has requested that Lenders provide a revolving credit facility, and
Lenders are willing to do so on the terms and conditions set forth herein. This
Agreement is prepared with provisions contemplating multiple lenders and an
Administrative Agent. This has been done so that this Agreement will be
appropriate for use with additional lenders which may become parties to this
Agreement pursuant to Section 2.14 or otherwise. Until there are additional
lenders, the term “Lender” or “Lenders” shall refer to Bank of America, N.A.,
and all rights and duties of the Administrative Agent shall be of benefit to,
and performed by Bank of America, N.A.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

  1.01   Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” or “Agent” means Bank of America in its capacity as (a)
Administrative Agent under any of the Loan Documents, and/or (b) issuer of
Letters of Credit hereunder, as the context requires, or any successor Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls, or is Controlled by or
is under common Control with, the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote 10% or more of the securities having ordinary voting power for the election
of directors, managing general partners or equivalent governing body of such
Person.

 

“Agent’s Office” means Agent’s address and, as appropriate, account as set forth
on Schedule 10.02, or such other address or account as Agent may from time to
time notify Borrower and Lenders.

 

“Agent-Related Persons” means Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Aggregate Commitments” means the Commitments of all Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Funded Debt to EBITDA Ratio as set forth in the most recent
Compliance Certificate received by Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing Level

--------------------------------------------------------------------------------

  

Funded Debt to EBITDA Ratio

--------------------------------------------------------------------------------

   Commitment Fee


--------------------------------------------------------------------------------

    Eurodollar Rate


--------------------------------------------------------------------------------

    Letters of Credit


--------------------------------------------------------------------------------

    Base Rate


--------------------------------------------------------------------------------

 

1

   ³1.50:1    .35 %   + 1.70 %   1.70 %   +.25 %

2

   ³1.00:1 but <1.50:1    .325 %   + 1.425 %   1.425 %   0 %

3

   <1.00:1    .30 %   + 1.150 %   1.150 %   –.25 %

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Financial Covenant shall become effective commencing on the first Business Day
of the month following the date a Compliance Certificate is delivered pursuant
to Section 6.02(b); provided, however, that if no Compliance Certificate is
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day of the month following the date such
Compliance Certificate was required to have been delivered and shall

 

1



--------------------------------------------------------------------------------

continue in effect until the first Business Day of the month following the date
such Compliance Certificate is in fact delivered. The Applicable Rate in effect
from the Closing Date through the 1st Business Day of the month following the
date a Compliance Certificate is delivered after December 26, 2003 or the date
such Compliance Certificate is due shall be determined based upon Pricing Level
3.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended September 27, 2002, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of Agent to
make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Committed Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Agent’s Office is located and, if such day relates to
any Eurodollar Rate Committed Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g)

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or

 

2



--------------------------------------------------------------------------------

equivalent governing body of such Person on a fully diluted basis (and, taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals: (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors). No committee of the board of directors
shall be considered an equivalent governing body.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” shall mean any and all assets and rights and interests in or to
property of Borrower and each of the other Loan Parties, whether tangible or
intangible, in which a Lien is granted or purported to be granted pursuant to
the Collateral Documents. Collateral shall not include trademarks, copyrights,
knowhow, trade secrets, patents, or licenses relating to trademarks, copyrights,
knowhow, trade secrets, or patents or real property other than fixtures.
“Collateral” does include proceeds and the right to receive payment of money or
other proceeds from the sale or other disposition of trademarks, copyrights,
patents, licenses relating thereto or real property.

 

“Collateral Documents” means all agreements, instruments and documents now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to Agent in Collateral
securing all or part of the Obligations each in form and substance satisfactory
to Agent. Collateral Documents shall include a security agreement in favor of
Agent for the ratable benefit of Agent and Lenders in form satisfactory to Agent
executed by Borrower and each Guarantor and a pledge agreement in favor of Agent
for the ratable benefit of Agent and Lenders in form satisfactory to Agent
executed by Borrower.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, and (b) purchase participations in
L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01,
or in the Assignment and Assumption Agreement pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of Lenders pursuant to Section
2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Credit Extension” means a Borrowing, or an L/C Credit Extension.

 

3



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 3% per annum;
provided, however, that with respect to a Eurodollar Rate Committed Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 3% per annum, in each
case to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to the net income for such period plus (a)
the following to the extent deducted in calculating net income: (i) Interest
Charges for such period, (ii) federal, state, local and foreign income tax for
such period, (iii) depreciation, depletion and amortization expense deducted in
determining net income for such period, (iv) foreign exchange losses, and (v)
other expenses reducing net income for such period which did not or will not
require a cash settlement in such period or any future period (including but not
limited to impairment charges, costs associated with exit or disposal
activities, in-process research and development charges, and stock based
compensation), and minus (b) the following to the extent added in calculating
net income: (i) foreign exchange gains, and (ii) all items increasing net income
for such period which did not or will not result in a cash settlement in such
period or any future period. EBITDA shall be adjusted for sales of all or a
portion of an ongoing business, the financial results of which have been
included in Borrower’s financial statement, and for Permitted Acquisitions of
all or a portion of a business, the financial results of which will be included
with Borrower’s under the equity method of accounting in accordance with GAAP,
in each case, pursuant to the definition of “Pro Forma Basis.” Sale of a
business does not include a sale of assets of all or a portion of a business
that the Borrower has decided to abandon or discontinue. EBITDA shall not
include any gain resulting from the transaction of the sale of all or a portion
of an ongoing business.

 

“Eligible Assignee” has the meaning specified in Section 10.07(h).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

4



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Committed Loan, a rate per annum determined by Agent pursuant to the
following formula:

 

    

Eurodollar Rate =

   LIBOR or IBOR           

--------------------------------------------------------------------------------

          

1.00 – Eurodollar Reserve Percentage

    

 

Where,

 

“LIBOR” means, for such Interest Period:

 

(a) the rate per annum equal to the rate determined by Agent to be the London
interbank offered rate that appears on Page 3750 of the Telerate screen (or any
successor thereto) for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by Agent to be the offered rate on such other
page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by Agent as the rate of interest at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Committed
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

 

And where,

 

“IBOR” means for such Interest Period: the rate of interest per annum determined
by the Agent as the rate at which dollar deposits in the approximate amount of
the Eurodollar Rate Committed Loan based on IBOR for such Interest Period would
be offered by Bank of America’s Grand Cayman Branch, Grand Cayman, BWI (or such
other office as may be designated for such purpose by Bank of America), to major
banks in the offshore dollar interbank market at their request at approximately
11:00 a.m. (New York City time) on the same business day as the commencement of
such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as

 

5



--------------------------------------------------------------------------------

“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on an Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent. .

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA for the period of four prior fiscal quarters most recently ended
for which Borrower has delivered financial statements pursuant to Section
6.01(a) or (b), minus (i) un-financed capital expenditures for such period,
minus (ii) taxes paid in cash during such period to (b) the sum of (i) interest
charges actually paid in cash during such period plus (ii) principal payments
scheduled to have been paid during such period on Funded Indebtedness, plus
(iii) dividends paid by Borrower during such period plus (iv) cash payments
required to be made during such period on any Swap Contract, reduced by cash
receipts during such period from any Swap Contract.

 

“Funded Debt” means, for Borrower and its Subsidiaries on a consolidated basis,
a total of all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term liabilities, but
excluding accounts payable and operating leases.

 

“Funded Debt to EBITDA Ratio” means, as of any date of determination, the ratio
of (a) the Funded Debt as of such date to (b) EBITDA for the period of the four
fiscal quarters most recently ended for which Borrower has delivered financial
statements pursuant to Section 6.01(a) or (b).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board and Public Company
Accounting Oversight Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantors” means collectively all existing and future direct and indirect
domestic subsidiaries of Borrower.

 

“Guaranty” means the Guaranty made by each Guarantor in favor of Agent on behalf
of Lenders, in form and substance satisfactory to Agent.

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed

 

6



--------------------------------------------------------------------------------

by such Person. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) net obligations of such Person under any Swap Contract;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f) capital leases and Synthetic Lease Obligations; and

 

(g) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be Swap Termination Value thereof as of such
date. The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Interest Charges” means for any period the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) the portion of rent expense with respect
to such period under capital leases that is treated as interest in accordance
with GAAP, and (c) the net increase (or decrease as negative number) in the Swap
Termination Value during such period.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Committed Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Committed
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each month and
the Maturity Date.

 

7



--------------------------------------------------------------------------------

“Interest Period” means as to each Eurodollar Rate Committed Loan based on
LIBOR, the period commencing on the date such Eurodollar Rate Committed Loan is
disbursed or converted to or continued as a Eurodollar Rate Committed Loan and
ending on the date one, two, three or six months thereafter, as selected by
Borrower in its Committed Loan Notice and as to each Eurodollar Rate Committed
Loan based on IBOR, the date such Eurodollar Rate Committed Loan is disbursed or
converted to or continued as a Eurodollar Rate Committed Loan and ending on the
date 7 days, 14 days, 21 days, 1 month, 2 months, 3 months or 6 months
thereafter as selected by Borrower in its Committed Loan Notice; provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes Agent in its capacity as issuer of Letters of
Credit hereunder.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify Borrower and Agent.

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

8



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by Agent.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the
preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to $5,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing.

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan.

 

“Loan Documents” means this Agreement, each Note, each Collateral Document, and
the Guaranty.

 

“Loan Parties” means, collectively, Borrower and each Person (other than Agent
or any Lender) executing a Loan Document including, without limitation, each
Guarantor and each Person executing a Collateral Document].

 

“Manifest Error” means an error, the existence and amount of which is beyond
dispute by reasonable persons.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), condition (financial or otherwise) of Borrower or Borrower and
its Subsidiaries or the Collateral taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party. Failure to meet projections shall not
constitute a material adverse effect unless such failure also results in a
failure to achieve compliance with a financial covenant or results in some other
Default.

 

“Maturity Date” means December 1, 2008.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Net Worth” means, as of any date of determination, for Borrower and its
Subsidiaries on a consolidated basis, shareholder’s equity of Borrower and its
Subsidiaries determined exclusive of accumulated other comprehensive income or
loss.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. “Obligations” also include all
secured Swap Obligations.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with

 

9



--------------------------------------------------------------------------------

respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Acquisitions” means Investments consisting of an acquisition by a
Loan Party (including the acquisition of a majority or minority interest in a
corporation, partnership, limited liability company or joint venture), provided
that (i) the property acquired (or the property of the Person acquired) in such
acquisition is used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries were engaged in on the Closing Date, (ii) in the
case of an acquisition of the capital stock of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such acquisition, (iii) the Borrower shall have delivered to the
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to such acquisition on a Pro Forma Basis, the Loan Parties would be in
compliance with the financial covenants set forth in Section 6.12 as of the most
recent fiscal quarter for which the Borrower was required to deliver financial
statements pursuant to Section 6.01(a) or (c), (iv) the representations and
warranties made by the Loan Parties in each Loan Document shall be true and
correct in all material respects at and as if made as of the date of such
acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (v) if such
transaction involves the purchase of an interest in a partnership between the
Borrower (or a Subsidiary) as a general partner and entities unaffiliated with
the Borrower or such Subsidiary as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly-owned by the Borrower newly formed for the sole
purpose of effecting such transaction, and (vi) immediately after giving effect
to such acquisition, the sum of (x) Borrower’s cash and cash equivalents on
deposit with Bank of America in the U.S. and (y) the excess of the Aggregate
Commitments over the Outstanding Amount of the Committed Loans plus the
Outstanding Amount of L/C Obligations exceeds $10,000,000.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 6.12 (including for purposes of determining the Applicable
Rate), that any sale of all or a portion of an ongoing business, the financial
results of which have been included in Borrower’s financial statement, or
Permitted Acquisition, the financial results of which will be included with
Borrower’s under the equity method of accounting in accordance with GAAP, shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) or (c). In
connection with the foregoing, (a) with respect to any such sale, (i) income
statement and cash flow statement items (whether positive or negative)
attributable to the property sold shall be excluded to the extent relating to
any period occurring prior to the date of such transaction and (ii) Indebtedness
which is retired shall be excluded and deemed to have been retired as of the
first day of the applicable period and (b) with respect to any such Permitted
Acquisition, (i) income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Agent and (ii) any

 

10



--------------------------------------------------------------------------------

Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or Property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 6.12 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or (c) after giving effect to the applicable transaction on a
Pro Forma Basis.

 

“Pro Rata Share” means, with respect to each Lender, at any time, a fraction
(expressed as a percentage), carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of Agent to make L/C Credit Extensions have been terminated pursuant
to Section 8.02, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to Section
10.07. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of Agent to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, Lenders holding in the aggregate more than
50% of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders. At any time when there is more than one Lender, in addition to the
foregoing percentage requirements, “Required Lender” must include at least two
Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

 

“Secured Swap Obligations” means all obligations and liabilities of Borrower or
a subsidiary of any kind arising under Swap Contracts permitted by Section
7.03(d) between any Lender or any Affiliate of any Lender and the Borrower or
any Subsidiary including obligations and liabilities arising in connection with
or as a result of early termination of such Swap Contract (whether or not
occurring as a result of a default thereunder), absolute or contingent, due or
to become due, now existing or hereafter created or incurred, liquidated or
unliquidated, determined or undetermined.

 

“Subordinated Indebtedness” means Indebtedness which has been subordinated to
the Obligations by a subordination agreement satisfactory to Lenders and Agent.

 

11



--------------------------------------------------------------------------------

“Subordinated Lien” means a Lien which has been subordinated to the security
interests of Agent for the ratable benefit of Agent and Lenders in the
Collateral by a subordination agreement satisfactory to Lenders and Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). Normal operating leases not
treated as a loan for federal income tax purposes shall not be considered
synthetic leases.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Total Liabilities” means, for Borrower and its Subsidiaries on a consolidated
basis, the sum of current liabilities plus long term liabilities.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means with respect to a Committed Loan, its character as a Base Rate
Committed Loan or a Eurodollar Rate Committed Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States,” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

12



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof; (ii) Article, Section,
Exhibit and Schedule references are to the Loan Document in which such reference
appears; (iii) the term “including” is by way of example and not limitation; and
(iv) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Required Lenders shall so request, Agent, Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04 Rounding. Any financial ratios required to be maintained by any Loan Party
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum amount available to be drawn under such Letter of Credit after giving
effect to all future increases thereof contemplated on the face of such Letter
of Credit and after giving effect to all decreases thereof contemplated on the
face of such Letter of Credit which have occurred.

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS.

 

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations. Within the limits of each Lender’s Commitment, and subject to
the other terms and conditions hereof, Borrower may borrow under this Section
2.01,

 

13



--------------------------------------------------------------------------------

prepay under Section 2.05, and reborrow under this Section 2.01. Committed Loans
may be Base Rate Committed Loans or Eurodollar Rate Committed Loans, as further
provided herein.

 

2.02 Borrowings, Conversions and Continuations of Committed Loans.

 

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Committed Loans shall be
made upon Borrower’s irrevocable notice to Agent, which may be given by
telephone. Each such notice must be received by Agent not later than 11:00 a.m.,
Seattle time, (i) two Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Committed Loans based on
LIBOR or of any conversion of Eurodollar Rate Committed Loans based on LIBOR to
Base Rate Committed Loans, and (ii) on the requested date of any Borrowing of
Base Rate Committed Loans or Eurodollar Rate Committee Loans based on IBOR or
any conversion to or continuation of Eurodollar Rate Committed Loans based on
IBOR or of any conversion of Eurodollars Rate Committed Loans based on IBOR to
Base Rate Committed Loans. Each telephonic notice by Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of Borrower. Except as provided in Sections 2.03(c), each Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $100,000 or a whole multiple of $10,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether Borrower is requesting a Committed Borrowing, a conversion
of Committed Loans from one Type to the other, or a continuation of Eurodollar
Rate Committed Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made,
or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Committed Loans. If
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Committed Loans based on LIBOR in any such Committed Loan Notice but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month, and if Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Committed Loans based on IBOR in any such
Committed Loan Notice but fails to specify an Interest Period it will be deemed
to have specified an Interest Period of one month.

 

(b) Following receipt of a Committed Loan Notice, Agent shall promptly notify
each Lender of the amount of its Pro Rata Share of the applicable Committed
Loans, and if no timely notice of a conversion or continuation is provided by
Borrower, Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Committed Borrowing, each Lender shall make the amount of its Committed
Loan available to Agent in immediately available funds at Agent’s Office not
later than 1:00 p.m., Seattle time, on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), Agent shall make all funds so received available to
Borrower in like funds as received by Agent either by (i) crediting the account
of Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) Agent by Borrower; provided, however,
that if, on the date of the Committed Loan Notice with respect to such Borrowing
is given by Borrower there are L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to Borrower as provided above.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Committed Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan. During the existence of an Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate
Committed Loans without the consent of the Required Lenders.

 

(d) Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Committed Loans upon
determination of such interest rate. The determination of the Eurodollar Rate by
Agent shall be conclusive in the absence of Manifest Error.

 

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than six Interest Periods in
effect with respect to Committed Loans.

 

14



--------------------------------------------------------------------------------

2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) Agent agrees, in
reliance upon the agreements of the other Lenders set forth in this Section
2.03: (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of Borrower, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) Lenders severally agree to
participate in Letters of Credit issued for the account of Borrower; provided
that Agent shall not be obligated to make any L/C Credit Extension with respect
to any Letter of Credit, and no Lender shall be obligated to participate in, any
Letter of Credit if as of the date of such L/C Credit Extension, (x) the Total
Outstandings would exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations would exceed such
Lender’s Commitment, or (z) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii) Agent shall be under no obligation to issue any Letter of Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain Agent from issuing such Letter
of Credit, or any Law applicable to Agent or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over Agent shall prohibit, or request that Agent refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon Agent with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which Agent is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
Agent any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which Agent in good faith deems material to it;

 

(B) subject to Section 2.03(b)(iv), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

 

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all Lenders have approved such expiry
date;

 

(D) the issuance of such Letter of Credit would violate one or more policies of
Agent; or

 

(E) such Letter of Credit is to be denominated in a currency other than Dollars.

 

(iii) Agent shall be under no obligation to amend any Letter of Credit if (A)
Agent would have no obligation at such time to issue such Letter of Credit in
its amended form under the terms hereof, or (B) the beneficiary of such Letter
of Credit does not accept the proposed amendment to such Letter of Credit.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to Agent in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of
Borrower. Such Letter of Credit Application must be received by Agent not later
than 11:00 a.m., Seattle time, at least two Business Days (or such later date
and time as Agent may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be.

 

(ii) Promptly after receipt of any Letter of Credit Application by Agent at the
address set forth in Schedule 10.02 for receiving Letter of Credit Applications
and related correspondence, if the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, Agent shall, on the requested date, issue a Letter of Credit for the
account of Borrower or enter into the applicable amendment, as the case may be,
in each case in

 

15



--------------------------------------------------------------------------------

accordance with Agent’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from Agent a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, Agent will also deliver to Borrower a true and complete copy of such
Letter of Credit or amendment.

 

(iv) If Borrower so requests in any applicable Letter of Credit Application,
Agent may, in it sole and absolute discretion, agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit Agent
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by Agent, Borrower shall
not be required to make a specific request to Agent for any such renewal. Once
an Auto-Renewal Letter of Credit has been issued, Lenders shall be deemed to
have authorized (but may not require) Agent to permit the renewal of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that Agent shall not permit any such renewal
if (A) Agent has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of Section 2.03(a)(ii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) at least two(2) Business Days before
the Nonrenewal Notice Date (1) from the Required Lenders that they have elected
not to permit such renewal or (2) from any Lender or Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied.
Notwithstanding anything to the contrary contained herein, Agent shall have no
obligation to permit the renewal of any Auto-Renewal Letter of Credit at any
time.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, Agent shall notify Borrower thereof. Not
later than 11:00 a.m., Seattle time, on the date of any payment by Agent under a
Letter of Credit (each such date, an “Honor Date”), Borrower shall reimburse
Agent in an amount equal to the amount of such drawing. If Borrower fails to so
reimburse Agent by such time, Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Pro Rata Share thereof. In such event, Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii) Each Lender (including Agent in its capacity as a Lender) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to Agent at Agent’s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m., Seattle time, on the Business Day specified in such notice
by Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to Borrower in such amount.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from Agent an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to Agent pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

 

16



--------------------------------------------------------------------------------

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse Agent for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of Agent.

 

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse Agent for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against Agent,
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such making of an L/C Advance
shall relieve or otherwise impair the obligation of Borrower to reimburse Agent
for the amount of any payment made by Agent under any Letter of Credit, together
with interest as provided herein.

 

(vi) If any Lender fails to make available to Agent any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), Agent shall be entitled to recover
from such Lender, on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to Agent at a rate per annum equal to the Federal Funds
Rate from time to time in effect. A certificate of Agent submitted to any Lender
with respect to any amounts owing under this clause (vi) shall be conclusive
absent Manifest Error.

 

(d) Repayment of Participations.

 

(i) At any time after Agent has made a payment under any Letter of Credit and
has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if Agent receives any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Agent), Agent will distribute to such Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by Agent.

 

(ii) If any payment received by Agent pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by Agent in its discretion,
each Lender shall pay to Agent its Pro Rata Share thereof on demand of Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

(e) Obligations Absolute. The obligation of Borrower to reimburse Agent for each
drawing under each Letter of Credit, and to repay each L/C Borrowing, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that Borrower may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), Agent or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such Letter of Credit
or any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by Agent under such Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; or any payment made by Agent under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

17



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify Agent. Borrower shall be conclusively deemed to have waived
any such claim against Agent and its correspondents unless such notice is given
as aforesaid.

 

(f) Role of Agent. Each Lender and Borrower agree that, in paying any drawing
under a Letter of Credit, Agent shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of Agent, any Agent-Related Person nor any of
the respective correspondents, participants or assignees of Agent shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of Agent, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of Agent, shall be liable or responsible for any of
the matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against Agent, and Agent may be liable to Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by Borrower which Borrower proves were caused by
Agent’s willful misconduct or gross negligence or Agent’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of such Letter of Credit. In furtherance and not in limitation of the foregoing,
Agent may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and Agent shall not be responsible for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

 

(g) Cash Collateral. Upon the request of Agent, (i) if Agent has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to Agent, for the
benefit of Agent, as issuer of Letters of Credit and Lenders, as collateral for
the L/C Obligations, cash or deposit account balances pursuant to documentation
in form and substance satisfactory to Agent (which documents are hereby
consented to by Lenders). Derivatives of such term have corresponding meanings.
Borrower hereby grants to Agent, for the benefit of Agent, as issuer of Letters
of Credit and Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash collateral
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America.

 

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by Agent
and Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (including the ICC decision published by the Commission on Banking
Technique and Practice on April 6, 1998 regarding the European single currency
(euro)) shall apply to each commercial Letter of Credit.

 

(i) Letter of Credit Fees. Borrower shall pay to Agent for the account of each
Lender in accordance with its Pro Rata Share (i) a Letter of Credit fee for each
commercial Letter of Credit equal to 1/8th of 1% per annum times the daily
maximum amount available to be drawn under such letter of credit (whether or not
such maximum amount is then in effect under such Letter of Credit), and (ii) a
letter of credit fee for each standby Letter of Credit equal to the Applicable
Rate times the daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit). Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the actual daily
amount of each

 

18



--------------------------------------------------------------------------------

standby Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(j) Processing Charges Payable to Agent. Borrower shall pay directly to Agent
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of Agent relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

2.04 This section intentionally left blank.

 

2.05 Prepayments.

 

(a) Borrower may, upon notice to Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by Agent not later than
11:00 a.m., Seattle time, (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Committed Loans, and (B) on the date of prepayment
of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Committed
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $100,000 or a whole multiple of $10,000
in excess thereof, or, in each case, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Committed Loans to be prepaid. Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Committed Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Committed Loans of
Lenders in accordance with their respective Pro Rata Shares.

 

(b) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.

 

2.06 Reduction or Termination of Commitments. Borrower may, upon notice to
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by Agent not later than 11:00 a.m., five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Borrower shall not terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit
shall be automatically reduced by the amount of such excess. Agent will promptly
notify Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Once reduced in accordance with this Section, the Aggregate
Commitments may not be increased. Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Pro Rata
Share. All commitment fees accrued until the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination.

 

2.07 Repayment of Loans. Borrower shall repay to Lenders on the Maturity Date
the aggregate principal amount of Committed Loans outstanding on such date.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus or
minus the Applicable Rate, as the case may be.

 

(b) If any amount payable by Borrower under any Loan Document is not paid when
due (after the expiration of any applicable grace periods), whether at stated
maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating

 

19



--------------------------------------------------------------------------------

interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Furthermore, while any Event of Default
exists (or after acceleration), Borrower shall pay interest on the principal
amount of all outstanding Obligations at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a) Commitment Fee. Borrower shall pay to Agent for the account of each Lender
in accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate times the actual daily amount by which the Aggregate Commitments exceed the
sum of (i) the Outstanding Amount of Committed Loans and (ii) the Outstanding
Amount of L/C Obligations. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

 

(b) Agency Fees. At such time as there is more than one lender Borrower shall
pay a reasonable agency fee to Agent for Agent’s own account in amounts and at
times to be specified in a letter agreement executed contemporaneously with the
addition of new Lender(s).

 

(c) Lenders’ Upfront Fee. On the Closing Date, Borrower shall pay to Bank of
America, the sole Lender at Closing Date an upfront fee in the amount of
$175,000. Such upfront fee is for the credit facility committed by Lender under
this Agreement and is fully earned on the date paid. It is nonrefundable.

 

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s prime rate
shall be made on the basis of a year of 365 or 366 days, as the case may be. All
other computations of interest and all fees shall be made on the basis of a year
of 360 days and the actual number of days elapsed, (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a 365
day year). Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.

 

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business. The accounts or records maintained by
Agent and each Lender shall be conclusive absent Manifest Error of the amount of
the Credit Extensions made by Lenders to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of Manifest Error. Upon the request of any Lender made
through Agent, Borrower shall execute and deliver to such Lender (through Agent)
a Note, which shall evidence, such Lender’s Loans, in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of the applicable Loans and
payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Agent shall maintain in accordance with its usual practice accounts
or records evidencing the purchases and sales by such Lender of participations
in Letters of Credit. In the event of any conflict between the accounts and
records maintained by Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of Agent shall control in the
absence of Manifest Error.

 

20



--------------------------------------------------------------------------------

2.12 Payments Generally.

 

(a) (i) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Agent, for the account of the respective Lenders to which such payment
is owed, at Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon, Seattle time, on the date specified herein. Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by Agent after 12:00
noon, Seattle time, shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.

 

(ii) On each date when the payment of any principal, interest or fees are due
hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Agent (as such account
shall be designated by Borrower in a written notice to Agent from time to time,
the “Borrower Account”) an amount sufficient to pay such principal, interest or
fees in full on such date. Borrower hereby authorizes Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from Borrower Account, and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made prior
to the expiration of the grace period provided in Section 8.01(a) to deduct any
such amount from any or all of the accounts of Borrower maintained at Agent.
Agent agrees to provide written notice to Borrower of any automatic deduction
made pursuant to this Section 2.12(a)(ii) showing in reasonable detail the
amounts of such deduction. Lenders agree to reimburse Borrower based on their
Pro Rata Share for any amounts deducted from such accounts in excess of amount
due hereunder and under any other Loan Documents.

 

(b) If any payment to be made by Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(c) Unless Borrower or any Lender has notified Agent, prior to the date any
payment is required to be made by it to Agent hereunder, that Borrower or such
Lender, as the case may be, will not make such payment, Agent may assume that
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to Agent in immediately available funds, then:

 

(i) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Agent the portion of such assumed payment that was made
available to such Lender in immediately available funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by Agent to such Lender to the date such amount is repaid to Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by Agent to Borrower to the date such amount is recovered by Agent
(the “Compensation Period”) at a rate per annum equal to the Federal Funds Rate
from time to time in effect. If such Lender pays such amount to Agent, then such
amount shall constitute such Lender’s Committed Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon Agent’s demand
therefor, Agent may make a demand therefor upon Borrower, and Borrower shall pay
such amount to Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which Agent or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (c) shall be conclusive, absent Manifest Error.

 

(d) If any Lender makes available to Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to Borrower by Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(e) The obligations of Lenders hereunder to make Committed Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Committed Loan or to fund any such participation on any
date required

 

21



--------------------------------------------------------------------------------

hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan or purchase its participation.

 

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of Committed Loans made by it, or the
participations in L/C Obligations, any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify Agent of such fact, and (b) purchase from the other
Lenders such participations in the Committed Loans made by them and/or such
subparticipations in the participations in L/C Obligations held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Committed Loans or such participations, as the
case may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation. Agent will keep records (which shall be
conclusive and binding in the absence of Manifest Error) of participations
purchased under this Section and will in each case notify Lenders following any
such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

2.14 Possible Increase in Aggregate Commitments. Under the circumstances set
forth in this Section, no later than 3 years following the Closing Date, upon
request by Borrower, Bank of America will use its best efforts to find
additional Lender(s) which is or are approved by both Bank of America and
Borrower to join in this credit facility and to increase the total Aggregate
Commitments by an amount equal to the lesser of $25,000,000 or the amount by
which the “Designated Assets” of Borrower and its domestic Subsidiaries have
increased from the Closing Date. Bank of America shall not, however, be required
to increase its Commitment. Designated Assets shall mean the sum of (i) 85% of
domestic trade receivables, (ii) 50% of domestic inventory and (iii) 80% of
appraised value of domestic fixed assets. The circumstances under which Lender
will use such best efforts are: (i) there exits no Default or Event of Default,
(ii) no Material Adverse Effect has occurred since the Closing Date, (iii) In
the judgment of Lender, no Default or Event of Default is likely to occur as a
result of the utilization by Borrower of all additional availability resulting
from the increase in Aggregate Commitments. Designated Assets shall not include
any property which is subject to any lien or security interest held by any
Person other than Agent for the ratable benefit of Agent and Lenders. In the
event of any such increase in the total Aggregate Commitments, the Loan
Documents shall be amended or supplemented as the Agent and the Lenders may
require.

 

2.15 Security. The Obligations and each Guaranty shall be secured pursuant to
the Collateral Documents.

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Any and all payments by Borrower to or for the account of Agent or any
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Agent and each
Lender, taxes imposed on or measured by its overall net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which Agent or such Lender, as
the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If Borrower shall be required by any Laws to deduct any Taxes from
or in respect of any sum payable under any Loan Document to Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of Agent and such Lender receives an amount equal to

 

22



--------------------------------------------------------------------------------

the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions, (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, Borrower shall
furnish to Agent (which shall forward the same to such Lender) the original or a
certified copy of a receipt evidencing payment thereof.

 

(b) In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) If Borrower shall be required to deduct or pay any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to Agent or any Lender,
Borrower shall also pay to Agent or to such Lender, at the time interest is
paid, such additional amount that Agent or such Lender specifies is necessary to
preserve the after-tax yield (after factoring in all taxes, including taxes
imposed on or measured by net income) that Agent or such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(d) Borrower agrees to indemnify Agent and each Lender for (i) the full amount
of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted
by any jurisdiction on amounts payable under this Section) paid by Agent and
such Lender, (ii) amounts payable under Section 3.01(c) and (iii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (d) shall be made within 30 days after
the date Lender or Agent makes a demand therefor.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Committed Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to Borrower through
Agent, any obligation of such Lender to make or continue Eurodollar Rate
Committed Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Committed Loans shall be suspended until such Lender notifies Agent and Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, Borrower shall, upon demand from such Lender (with a
copy to Agent), prepay or, if applicable, convert all Eurodollar Rate Committed
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Committed Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Rate Committed Loans. Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due under Section 3.05 in
accordance with the terms thereof due to such prepayment or conversion. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

3.03 Inability to Determine Rates. If Agent determines in connection with any
request for a Eurodollar Rate Committed Loan or a conversion to or continuation
thereof for any reason that (a) Dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Committed Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Committed Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan does not adequately and fairly reflect the cost
to Lenders of funding such Eurodollar Rate Committed Loan, Agent will promptly
so notify Borrower and all Lenders. Thereafter, the obligation of Lenders to
make or maintain Eurodollar Rate Committed Loans shall be suspended until Agent
revokes such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Committed Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Committed Loans.

 

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Committed Loans or (as
the case may be) issuing or participating in Letters of Credit, or a reduction
in the amount received or receivable by such Lender in connection with any of
the foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements utilized, as to Eurodollar Rate Committed Loans, in the
determination of the Eurodollar Rate), then from time to time upon demand of
such Lender (with a

 

23



--------------------------------------------------------------------------------

copy of such demand to Agent), Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to Agent), Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction.

 

3.05 Funding Losses. Upon demand of any Lender (with a copy to Agent) from time
to time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

 

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to Lenders under this
Section 3.05, each Lender shall be deemed to have funded each Eurodollar Rate
Committed Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Committed Loan was in fact so
funded.

 

3.06 Matters Applicable to all Requests for Compensation. A certificate of Agent
or any Lender claiming compensation under this Article III and setting forth the
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of Manifest Error. In determining such amount,
Agent or such Lender may use any reasonable averaging and attribution methods.

 

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

 

(a) Agent’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and its legal counsel:

 

(i) executed counterparts of this Agreement, all Collateral Documents and the
Guaranty, sufficient in number for distribution to Agent, each Lender and
Borrower;

 

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer

 

24



--------------------------------------------------------------------------------

thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv) such documents and certificates as Agent may reasonably require to evidence
that each Loan Party is duly organized or formed and that Borrower and each
Guarantor is, validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v) favorable opinions of counsel to the Loan Parties acceptable to Agent,
addressed to Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents in form and substance satisfactory to Agent
including an opinion of Finnish counsel with respect to the pledge of 65% of the
stock of Planar Systems OY;

 

(vi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

 

(vii) a certificate signed by a Responsible Officer of Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
and (B) that there has been no event or circumstance since the date of the
Audited Financial that has had or could reasonably be expected to have a
Material Adverse Effect, and (C) a calculation of the financial covenants set
forth in Section 6.12 as of the last day of the fiscal quarter of Borrower most
recently ended prior to the Closing Date;

 

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and

 

(ix) such other assurances, certificates, documents, consents, evidence of
perfection of all Liens securing the Obligations or opinions as Agent or the
Required Lenders reasonably may require.

 

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

(c) Unless waived by Agent, Borrower shall have paid all Attorney Costs of Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between Borrower and Agent).

 

(d) The Closing Date shall have occurred on or before December 31, 2003.

 

4.02 Conditions to all Credit Extensions and Conversions and Continuations. The
obligation of each Lender to honor any Request for Credit Extension is subject
to the following conditions precedent:

 

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith, shall be true
and correct on and as of the date of such Credit Extension, conversion or
continuation, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b) No Default shall exist, or would result from such proposed Credit Extension,
conversion or continuation.

 

(c) Agent shall have received a Request for Credit Extension in accordance with
the requirements hereof.

 

(d) Agent shall have received, in form and substance satisfactory to it, such
other assurances, certificates, documents or consents related to the foregoing
as Agent or the Required Lenders reasonably may require.

 

25



--------------------------------------------------------------------------------

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Agent and Lenders that:

 

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or licenses, except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

 

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document.

 

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

 

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b) The unaudited consolidated financial statements of Borrower and its
Subsidiaries dated June 27, 2003, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and ; (ii) fairly present the financial condition of Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

5.06 Litigation. Except as specifically disclosed in Schedule 5.06 hereto, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrower or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to exceed $2,500,000 in excess of applicable
insurance.

 

26



--------------------------------------------------------------------------------

5.07 No Default. Neither Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08 Ownership of Property; Liens. Each of Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

 

5.09 Environmental Compliance. Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09 hereto, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

5.10 Insurance. The properties of Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of Borrower,
in such amounts, after giving effect to any self-insurance compatible with the
following standards, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.

 

5.11 Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

5.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

5.13 Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.

 

5.14 Disclosure. Borrower has disclosed to Agent and Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished

 

27



--------------------------------------------------------------------------------

(whether in writing or orally) by or on behalf of any Loan Party in connection
with any Loan Document to Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

5.15 Compliance with Laws. Borrower, each Subsidiary and each other Loan Party
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

(b) None of Borrower, any Person Controlling Borrower, or any Subsidiary (i) is
a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.17 Tax Shelter Regulations. Borrower does not intend to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event
Borrower determines to take any action inconsistent with such intention, it will
promptly notify Agent thereof. If Borrower so notifies Agent, Borrower
acknowledges that one or more of the Lenders may treat its Committed Loans
and/or Letters of Credit as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.

 

5.18 Rights in Collateral; Priority of Liens. Borrower and each other Loan Party
own the property granted by it as Collateral under the Collateral Documents,
free and clear of any and all Liens in favor of third parties except as
disclosed in Schedule 7.01 and except as permitted herein. Upon the proper
filing of UCC financing statements, and the taking of the other actions required
by the Required Lenders, the Liens granted pursuant to the Collateral Documents
will constitute valid and enforceable first, prior and perfected Liens on the
Collateral in favor of Agent, for the ratable benefit of Agent and Lenders.

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:

 

6.01 Financial Statements. Deliver to Agent a sufficient number of copies for
delivery by Agent to each Lender, of the following, in form and detail
satisfactory to Agent and the Required Lenders:

 

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

28



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 120 days after the end of each
fiscal year of Borrower, a copy of the Borrower prepared unaudited consolidating
balance sheets of Borrower and its Subsidiaries as of the end of such fiscal
year and related consolidating statements of income for such fiscal year. Such
consolidating balance sheets and statements shall tie to the annual audited
financial statements referred to in Section 6.01(a) and shall be certified by
the Chief Financial Officer of Borrower as having been developed and used in
connection with the preparation of such audited annual statements;

 

(c) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting the financial condition, results of operations, shareholders
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

(d) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower, a copy of
the Borrower prepared unaudited consolidating balance sheets of Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidating
statements of income for such fiscal quarter. Such consolidating balance sheets
and statements shall tie to the unaudited financial statements referred to in
Section 6.01(c) and shall be certified by the Chief Financial Officer of
Borrower as having been developed and used in connection with the preparation of
such unaudited quarterly statements; and

 

(e) as soon as available, and in any event by November 15th of each year, a
budget and a financial forecast forecasting the results of operations for the
then current fiscal year in form satisfactory to the Agent.

 

6.02 Certificates; Other Information. Deliver to Agent a sufficient number of
copies for delivery to each Lender, of the following, in form and detail
satisfactory to Agent and the Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;

 

(b) promptly after any request by Agent or any Lender, copies of any audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Borrower by
independent accountants in connection with the accounts or books of Borrower or
any Subsidiary, or any audit of any of them;

 

(c) promptly after the same are available, if requested by Lender, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Agent pursuant hereto; and

 

(d) promptly after Borrower has notified Agent of any intention by Borrower to
treat the Loans and/or Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4), a duly completed copy of IRS Form 8886 or any successor form.

 

6.03 Notices. Promptly notify Agent and each Lender:

 

(a) of the occurrence of any Default;

 

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between Borrower or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c) the occurrence of any ERISA Event;

 

29



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by Borrower or any Subsidiary; and

 

(e) of any dispute, liability out of the ordinary course of business,
litigation, investigation or proceeding, or judgment affecting any Loan Party in
each case in which the amount involved exceeds $2,500,000 in excess of
applicable insurance coverage.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all claims
which, if unpaid, would by law become a Lien upon its property unless such
claims are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
Borrower or such subsidiary; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

 

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and providing for not less than 30 days’ prior notice to
Agent of termination, lapse or cancellation of such insurance.

 

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws, and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

6.09 Books and Records.

 

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of Borrower
or such Subsidiary, as the case may be; and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Borrower or such
Subsidiary, as the case may be. Borrower shall maintain at all times books and
records pertaining to the Collateral in such detail, form and scope as Agent or
any Lender shall reasonably require.

 

6.10 Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower, and when
accompanied by a representative of Borrower; provided, however, that when a
Default exists Agent or any Lender (or

 

30



--------------------------------------------------------------------------------

any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of Borrower at any time during normal business
hours and without advance notice.

 

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

 

6.12 Financial Covenants (a) Net Worth. Maintain Net Worth as of the end of each
fiscal quarter beginning with the quarter ending in December 2003, equal to
$115,000,000, adjusted by adding or subtracting the following:

 

(i) Adding 50% of net income (without subtracting net losses) earned in each
quarterly accounting period commencing after September 26, 2003;

 

(ii) Subtracting for each quarterly accounting period commencing after September
26, 2003 with a net loss, expenses (net of tax effect) for such period which did
not or will not require a cash settlement in such period or any future period
(including in-process research and development charges associated with
acquisitions so long as such research and development charges do not exceed
$25,000,000 in any one fiscal year, and stock based compensation, but excluding
impairment charges and cost associated with disposal or exit activities);

 

(iii) Adding 80% of the net proceeds from any equity securities issued after
September 26, 2003;

 

(iv) Adding 80% of any increase in stockholders’ equity resulting from the
conversion of debt securities to equity securities after September 26, 2003.

 

(b) Funded Debt to EBITDA Ratio. Maintain on a consolidated basis a ratio of
Funded Debt to EBITDA not exceeding 2.00:1.0. This ratio will be calculated at
the end of each fiscal quarter using the results of four fiscal quarters ending
with that fiscal quarter.

 

(c) Fixed Charge Coverage Ratio. Maintain on a consolidated basis a Fixed Charge
Coverage Ratio of at least 1.50:1.0. This ratio will be calculated at the end of
each fiscal quarter using the results of the four fiscal quarters ending with
that fiscal quarter.

 

(d) EBITDA. Maintain on a consolidated basis EBITDA, after any adjustment for
certain sales and Permitted Acquisitions, all as provided for in the definition
of EBITDA, of not less than $20,000,000 for each period of four fiscal quarters.
This covenant will be calculated at the end of each fiscal quarter.

 

6.13 Additional Subsidiaries. Notify Agent at the time that any Person becomes a
Subsidiary, and promptly thereafter (and in any event within 30 days), cause
such Person which is a domestic Subsidiary to (a) become a Guarantor by
executing and delivering Agent a counterpart of the Guaranty as well as a
security agreement and such other document as Agent shall deem appropriate, (b)
take all action required by Agent to pledge 100% of the equity interests in such
subsidiary to Agent for the ratable benefit of Agent and Lenders, and (c)
deliver to Agent documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to Agent. In the case of foreign
additional Guarantors, Borrower shall provide Agent with documents satisfactory
to it pledging 65% of the equity interests in such foreign Subsidiary to Agent
for the ratable benefit of Agent and Lenders and will provide favorable opinions
of counsel similar to that referred to immediately above in this Section 6.13.

 

6.14 Collateral Records. Borrower agrees to execute and deliver promptly, and to
cause each other Loan Party to execute and deliver promptly, to Agent, from time
to time, solely for Agent’s convenience in maintaining a record of the
Collateral, such written statements and schedules as Agent may reasonably
require designating, identifying or describing the Collateral. The failure by
Borrower or any other Loan Party, however, to promptly give Agent such
statements or schedules shall not affect, diminish, modify or otherwise limit
the Liens on the Collateral granted pursuant to the Collateral Documents.

 

6.15 Security Interests. Borrower shall, and shall cause each other Loan Party
to, defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein. Borrower shall, and shall cause
each other Loan Party to, comply with the requirements of all state and federal
laws in order to grant to Agent and Lenders valid and perfected first priority
security interests in the Collateral, with perfection, in the case of any
investment property or deposit account, being effected by giving Agent control
of such investment property or deposit account, rather than by the filing of a
UCC financing statement with respect to such investment property. Agent is
hereby authorized by Borrower to file any UCC financing statements covering the
Collateral whether or not Borrower’s signatures

 

31



--------------------------------------------------------------------------------

appear thereon. Borrower shall, and shall cause each other Loan Party, to do
whatever Agent may reasonably request, from time to time, to effect the purposes
of this Agreement and the other Loan Documents, including filing notices of
liens, UCC financing statements, fixture filings (when requested by agent) and
amendments, renewals and continuations thereof; cooperating with Agent’s
representatives; keeping stock records; obtaining waivers from landlords
specified by Agent, and paying claims which might, if unpaid, become a Lien on
the Collateral.

 

ARTICLE VII. NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

 

7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens existing on the date hereof and listed on Schedule 7.01 hereto and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

 

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
relating to such judgments;

 

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, and (iii) no more than $3,000,000 of such
secured indebtedness may be incurred in any one fiscal year; and

 

(j) Subordinated Liens securing Indebtedness permitted under Section 7.03(f).

 

7.02 Investments. Make any Investments, except:

 

(a) Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

 

32



--------------------------------------------------------------------------------

(b) advances to officers, directors and employees of Borrower and Subsidiaries
in an aggregate amount not to exceed $250,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

 

(c) Investments of Borrower in any wholly-owned Subsidiary existing on the date
of this Agreement and Investments of any wholly-owned Subsidiary in Borrower or
in another wholly-owned Subsidiary existing on the date of this Agreement;

 

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e) Guarantees permitted by Section 7.03;

 

(f) Permitted Acquisitions; and

 

(g) Existing Investments disclosed on Schedule 7.02(g).

 

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a) Indebtedness under the Loan Documents;

 

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
hereto and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any Subsidiary;

 

(d) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person and not for purposes
of speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

 

(e) secured Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed assets within the
limitations set forth in Section 7.01(i); and

 

(f) unsecured Indebtedness or secured Subordinated Indebtedness not exceeding at
any time $25,000,000 in the aggregate. Indebtedness permitted under this
subsection is in addition to increases in Indebtedness which may be incurred as
contemplated by Section 2.14.

 

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into,
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a) any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person;

 

(b) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise), to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must also be a wholly-owned Subsidiary; and

 

33



--------------------------------------------------------------------------------

(c) Borrower may make Investments in, or acquire any Subsidiary or any business
owned by another Persons so long as the Investment or acquisition is permitted
under the provisions of Section 7.02(f).

 

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

 

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b) Dispositions of inventory and licensing of property in the ordinary course
of business;

 

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d) Dispositions of property by any Subsidiary to Borrower or to a wholly-owned
Subsidiary, provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor;

 

(e) Dispositions permitted by Section 7.04;

 

(f) Disposition of the Lake Mills, WI facilities and equipment, and equipment
currently located at the Evergreen manufacturing facility; and

 

(g) Other dispositions of property in the ordinary course of business not
exceeding $2,000,000 in any fiscal year.

 

provided, however, that any Disposition pursuant to clauses (a) through (g)
shall be for fair market value.

 

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a) each Subsidiary may make Restricted Payments to Borrower and to wholly-owned
Subsidiaries (and, in the case of a Restricted Payment by a non-wholly-owned
Subsidiary, to Borrower and any Subsidiary and to each other owner of capital
stock or other equity interests of such Subsidiary on a pro rata basis based on
their relative ownership interests);

 

(b) Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such Person; and

 

(c) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares so long as immediately after any such
acquisition the net worth covenant contained in Section 6.12(a) is not breached
and so long as no Change of Control results from such redemption.

 

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof.

 

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to Borrower
or such Subsidiary as would be obtainable by Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to
transactions between or among Borrower and any of its wholly-owned Subsidiaries
or between and among any wholly-owned Subsidiaries.

 

7.09 Margin Regulations. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System of the United States) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

34



--------------------------------------------------------------------------------

7.10 Restriction on Security Interests or Liens. Except as specifically
permitted herein, grant any security interest or lien or assignments intended as
security on or to any of its property, including real property, trademarks,
copyrights, patents or licenses or any of the Collateral other than security
interests in favor of Agent for the ratable benefit of Agent and Lenders.

 

7.11 Capital Expenditures. Spend or incur obligations to acquire fixed assets
for more than $12,000,000 on a consolidated basis in any fiscal year. This
restriction shall not apply to expenditures which are financed by a purchase
money security interest or Lien (including financing leases) permitted under
Section 7.01(i).

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any commitment or other fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; provided, however,
that if Agent has the right hereunder to cause such payment to be made by
deducting the amount thereof from the Borrower Account specified in Section
2.12(a) and such account on the date payment is due contains collected funds at
least equal to the amount of such payment and Agent has not deducted such
payment from such account, such non-payment shall not be an Event of Default if
such payment is made not later than the second Business Day after the earlier of
the date a Responsible Officer has knowledge of such non-payment or the date
Agent notifies Borrower of such non-payment; or

 

(b) Certain Specific Covenants. Borrower fails to perform any term, covenant or
agreement contained in any of Sections 6.01, and 6.02; provided that unless
Borrower has previously failed to perform either of such covenants by the
required date on two prior occasions within the preceding 12 months, such
failure shall be considered a Event of Default only if Borrower fails to comply
therewith within five Business Days of the earlier of (i) the date a Responsible
Officer has knowledge of the failure to so comply or (ii) the date Agent
notifies Borrower of such failure; or

 

(c) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 6.03, 6.05, 6.07, 6.10, 6.12 or Article
VII; or

 

(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of the date upon which a
Responsible Officer knew or reasonably should have known of such event or
failure or the date upon which Agent gives notice to Borrower of such failure to
perform or observe such other covenant or agreement; or

 

(e) Representations and Warranties. Any material representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or misleading when made or deemed; or

 

(f) Cross-Default. (i) after any applicable cure period, Borrower or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$1,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrower or such Subsidiary as a result thereof is
greater than $1,000,000; or

 

35



--------------------------------------------------------------------------------

(g) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

(h) Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(i) Judgments. There is entered against Borrower or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount exceeding
$5,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or

 

(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document, or any Lien with
respect to any material portion of the Collateral intended to be secured thereby
ceases to be, or, subject to Section 7.01, is not, valid, perfected and prior to
all other Liens or is terminated, revoked or declared void; or

 

(l) Change of Control. There occurs any Change of Control with respect to
Borrower; or

 

(m) Material Adverse Effect. There occurs any event or circumstance that has a
Material Adverse Effect; or

 

(n) Collateral. Agent (for the ratable benefit of Agent and Lenders) fails to
have an enforceable first priority lien and security interest on a material part
of the Collateral.

 

8.02 Remedies Upon Event of Default. If any Event of Default occurs, Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
Agent to make L/C Credit Extensions to be terminated, whereupon such commitments
and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

 

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

 

36



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and Lenders all rights and remedies available
to it and Lenders under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
Agent to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Agent or any
Lender.

 

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders in proportion
to the respective amounts described in this clause Fourth held by them;

 

Fifth, to Agent, to Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit;

 

Sixth, to payment of any amount due under any Secured Swap Obligation; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX. AGENT.

 

9.01 Appointment and Authorization of Agent. Each Lender hereby irrevocably
appoints, designates and authorizes Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Loan Documents with reference to Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. All
benefits and immunities provided to Agent in this Article IX shall apply to
Agent as issuer of Letters of Credit with respect to any acts taken or omissions
suffered by Agent in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit, and as additionally provided herein with
respect to Agent as issuer of letters of Credit.

 

37



--------------------------------------------------------------------------------

9.02 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

9.03 Liability of Agent. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or Participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or Participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.

 

9.04 Reliance by Agent.

 

(a) Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by all Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required by any
instance), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Lenders .

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

9.05 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” Agent will notify Lenders of its receipt
of any such notice. Agent shall take such action with respect to such Default as
may be directed by the Required Lenders in accordance with Article VIII;
provided, however, that unless and until Agent has received any such direction,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of Lenders.

 

9.06 Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of any Loan Party
or any Affiliate thereof, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender as to any matter, including
whether Agent-Related Persons have disclosed material information in their
possession. Each Lender represents to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make

 

38



--------------------------------------------------------------------------------

such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent herein, Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

9.07 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, Lenders shall indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of any Loan Party and
without limiting the obligation of any Loan Party to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have been caused primarily by such
Agent-Related Person’s own gross negligence or willful misconduct; it being
agreed by all Lenders that no action taken in accordance with the directions of
the Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for its ratable share of any costs
or out-of-pocket expenses (including Attorney Costs and costs and expenses in
connection with the use of IntraLinks, Inc. or other similar information
transmission systems in connection with this Agreement) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of Agent.

 

9.08 Agent in its Individual Capacity. Bank of America and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though Bank of America were not Agent
hereunder and without notice to or consent of Lenders. Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not Agent, and the
terms “Lender” and “Lenders” include Bank of America in its individual capacity.

 

9.09 Successor Agent. Agent may resign as Agent upon 30 days’ written notice to
Lenders and Borrower; provided that any such resignation by Bank of America
shall also constitute its resignation as Agent in its capacity of issuer of
Letters of Credit. If Agent resigns under this Agreement, the Required Lenders
shall appoint from among Lenders a successor Agent for Lenders, which successor
Agent shall be consented to by Borrower at all times other than during the
existence of a Default (which consent of Borrower shall not be unreasonably
withheld or delayed). If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with
Lenders and Borrower, a successor Agent from among Lenders. Upon the acceptance
of its appointment as successor Agent hereunder, the Person acting as such
successor Agent shall succeed to all the rights, powers and duties of the
retiring Agent (including those in its capacity as issuer of Letters of Credit)
and the term “Agent” shall mean such successor Agent in all such capacities and
the retiring Agent’s appointment, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Agent or any other Lender, other than the obligation of the successor
Agent to issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring Agent to effectively assume the obligations of the
retiring Agent with respect to such Letters of Credit. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

39



--------------------------------------------------------------------------------

9.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Agent and their respective agents and counsel and
all other amounts due Lenders and Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent under
Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

9.11 Guaranty Matters. Each Lender hereby irrevocably authorizes Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by Agent at any time, each Lender
will confirm in writing Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11.

 

9.12 Collateral Matters.

 

(a) Each Lender hereby irrevocably authorizes and directs Agent to enter into
the Collateral Documents for the benefit of such Lender. Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth in Section 10.01, any action taken by
the Required Lenders, in accordance with the provisions of this Agreement or the
Collateral Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of Lenders. Agent
is hereby authorized on behalf of all of Lenders, without the necessity of any
notice to or further consent from any Lender from time to time prior to, an
Event of Default, to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.

 

(b) Each Lender hereby irrevocably authorizes Agent, at its option and in its
discretion,

 

(i) to release any Lien on any property granted to or held by Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders, or (iv) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence of an
Event of Default; and

 

(ii) to subordinate any Lien on any property granted to or held by Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by this Agreement or any other Loan Document.

 

Upon request by Agent at any time, each Lender will confirm in writing Agent’s
authority to release or subordinate its interest in particular types or items of
Collateral pursuant to this Section 9.12.

 

(c) Subject to (b) above, Agent shall (and is hereby irrevocably authorized by
each Lender, to) execute such documents as may be necessary to evidence the
release or subordination of the Liens granted to Agent for the benefit of Agent
and Lenders herein or pursuant hereto upon the applicable Collateral; provided
that (i) Agent shall not be required to execute any such document on terms
which, in Agent’s opinion, would expose Agent to or create any liability or
entail any consequence other than the release or subordination of such Liens
without recourse or warranty and (ii) such release or subordination shall not in
any manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any other Loan Party in respect of) all interests
retained by Borrower

 

40



--------------------------------------------------------------------------------

or any other Loan Party, including the proceeds of the sale, all of which shall
continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, Agent shall be authorized to deduct all expenses reasonably incurred
by Agent from the proceeds of any such sale, transfer or foreclosure.

 

(d) Agent shall have no obligation whatsoever to any Lender or any other Person
to assure that the Collateral exists or is owned by Borrower or any other Loan
Party or is cared for, protected or insured or that the Liens granted to Agent
herein or in any of the Collateral Documents or pursuant hereto or thereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 9.12 or in any of the Collateral Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders.

 

(e) Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Lenders’ security interest in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession. Should any Lender
(other than Agent) obtain possession of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
such Collateral to Agent or in accordance with Agent’s instructions.

 

ARTICLE X. MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; provided, however, in the sole discretion of Agent, only a
waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 4.01(a) (iii) or (iv) with respect to which Borrower has
given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

 

41



--------------------------------------------------------------------------------

(g) release any Guarantor from the Guaranty or release the Liens on all or
substantially all of the Collateral except in accordance with the terms of any
Loan Document without the written consent of each Lender.

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to Lenders required above, affect the
rights or duties of Agent under this Agreement or any other Loan Document, (A)
as Administrative Agent, or (B) as Letter of Credit issuer or under any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it (including, without limitation, any reduction in any fee, charge, expense,
cost or other amount payable to Agent for its own account under this Agreement
in any such capacity); and (ii) the Agent Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the respective
parties thereto. Notwithstanding anything to the contrary herein, No Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

10.02 Notices and Other Communications; Facsimile Copies.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered, to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, upon delivery; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and the sender has received electronic
confirmation of error free receipt; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of subsection (c) below),
when delivered; provided, however, that notices and other communications to
Agent pursuant to Article II shall not be effective until actually received by
Agent. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

 

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, Agent and
Lenders. Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(c) Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements, and to distribute Loan Documents for execution by the
parties thereto, and may not be used for any other purpose.

 

(d) Reliance by Agent and Lenders. Agent and Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other communications with Agent may be recorded by
Agent, and each of the parties hereto hereby consents to such recording.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

10.04 Attorney Costs, Expenses and Taxes. Borrower agrees (a) to pay or
reimburse Agent for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and costs and expenses in connection with the use of IntraLinks, Inc. or other
similar information transmission

 

42



--------------------------------------------------------------------------------

systems in connection with this Agreement, and (b) to pay or reimburse Agent and
each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by Agent and the cost of independent public accountants and
other outside experts retained by Agent or any Lender. The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations.

 

10.05 Indemnification by Borrower. Whether or not the transactions contemplated
hereby are consummated, Borrower shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
Agent to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to Borrower, any Subsidiary or any
other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demand, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). The agreements in this Section shall survive the resignation of
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. All amounts due under this Section 10.05 shall be payable within
ten Business Days after demand therefor.

 

10.06 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent or any Lender, or Agent or any Lender exercises its
right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to Agent upon demand
its applicable share of any amount so recovered from or repaid by Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

 

10.07 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

43



--------------------------------------------------------------------------------

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) subject to each such assignment, determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to Agent, shall not be less than $5,000,000 unless each of Agent and, so long as
no Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned, (iii) any assignment of a Commitment
must be approved by Agent, unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee), and (iv) the parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by Agent pursuant to subsection (c) of this Section, from and after the
effective date specified in each Assignment and Assumption Agreement, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the date of such assignment). Upon request,
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at Agent’s Office a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and Borrower,
Agent and Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(d) Any Lender may, without the consent of, or notice to, Borrower or Agent,
sell participations to any Person (other than a natural person or Borrower or
any of Borrower’s Affiliates or Subsidiaries (each a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first provision to Section 10.01
that directly affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.09 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

44



--------------------------------------------------------------------------------

(g) If the consent of Borrower to an assignment to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the proviso to the first
sentence of Section 10.07(b)), Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has been delivered to
Borrower by the assigning Lender (through Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.

 

(h) As used herein, “Eligible Assignee” means (a) a Lender; (b) an Affiliate of
a Lender so long as there is no reasonable doubt concerning such Affiliate’s
ability to perform Lender’s remaining obligations, if any, hereunder; and (c)
any other Person (other than a natural Person) approved by (i) Agent and (ii)
unless an Event of Default has occurred and is continuing, Borrower; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
Borrower or any of Borrower’s Affiliates or Subsidiaries.

 

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to Borrower and
Lenders, resign in its capacity as issuer of Letters of Credit hereunder (the
“L/C Issuer”). In the event of any such resignation as L/C Issue, Borrower shall
be entitled to appoint from among Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer, as the case may
be. If Bank of America resigns as L/C Issuer, it shall retain all the rights and
obligations of Agent as the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Borrower, Lenders and Bank of America
agree that they shall amend this Agreement as necessary to reflect that Bank of
America remains Agent for purposes of administering this Agreement, but has
resigned in its capacity as L/C Issuer and another Lender(s) shall provides such
service, including the obligation of the successor to Bank of America as L/C
Issuer to issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or to make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.08 Confidentiality. Each of Agent and Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or under any other
Loan Document; (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of a Loan Party; (g) with the
consent of Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to Agent or any Lender on a nonconfidential basis from a source other
than Borrower; or (i) to the National Association of Insurance Commissioners or
any other similar organization. In addition, Agent and Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to Agent and Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party;
provided that, in the case of information received from any Loan Party after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, Agent may disclose to
any agency or organization that assigns standard identification numbers to loan
facilities such basic information describing the facilities provided hereunder
as is necessary to assign unique identifiers (and, if requested, supply a copy
of this Agreement), it being understood that the Person to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to make available to the public only such Information as such person
normally makes available in the course of its business of assigning
identification numbers. Notwithstanding anything herein to the contrary,
“Information” shall not include, and Agent and each Lender may disclose to any
and all Persons, without limitation of any kind, any information with respect to
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only

 

45



--------------------------------------------------------------------------------

apply to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.

 

10.09 Set-off. In addition to any rights and remedies of Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to Borrower or any other Loan Party, any such notice being waived by
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not Agent or such Lender shall have made
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify Borrower and Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10.12 Integration. This Agreement, together with the other Loan Documents and a
side letter dated the same date as this Agreement, comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of Agent or
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15 Governing Law; Submission to Jurisdiction.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF OREGON APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT AGENT AND EACH LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

46



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF OREGON OR OF THE
UNITED STATES FOR THE DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, BORROWER, AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
BORROWER, AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. BORROWER, AGENT AND EACH LENDER WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.16 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

 

10.18 Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS AFTER OCTOBER 3, 1989, CONCERNING
LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR
HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY LENDERS TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PLANAR SYSTEMS, INC. By:      

--------------------------------------------------------------------------------

Name:

 

Steven J. Buhaly

Title:

 

Chief Financial Officer

 

 

BANK OF AMERICA, N.A., as Agent

By:      

--------------------------------------------------------------------------------

Name:

 

Eric R. Eidler

Title:

 

Senior Vice President

 

BANK OF AMERICA, N.A., as a Lender By:      

--------------------------------------------------------------------------------

Name:

 

John F. Wharton

Title:

 

Senior Vice President

 

47